Citation Nr: 1122210	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  09-37 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Termination of the Chapter 30 education benefits, Montgomery GI Bill (MGIB).


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from July 2002 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 determination by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA), which terminated her Chapter 30 benefits due to unsatisfactory progress.

FINDINGS OF FACT

1.  The appellant was awarded Chapter 30 educational benefits, MGIB, in the amount of $875 in August 2008 at the time she enrolled in a course of education at the Penn Foster College.  

2.  In April 2009, the Penn Foster College certified that the appellant was being terminated from the educational program effective February 8, 2009 due to unsatisfactory attendance, conduct or progress.  


CONCLUSION OF LAW

The termination of educational assistance under Chapter 30, Title 38, United States Code, Montgomery GI Bill, effective February 8, 2009 is proper.   38 U.S.C.A. §§ 3034 (West 2002); 38 C.F.R. § 21.7135(l) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008).  The VCAA does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. the dates the veteran served on active duty) are not in dispute, and whether the appellant is eligible for non-service connected pension is wholly a matter of interpretation of the pertinent statute, and the regulatory provisions based on that statute.  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). Also, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria and analysis

The appellant is appealing the termination of her Chapter 30, MGIB, benefits effective February 8, 2009.  After a careful review of the evidence of record, the Board finds that the evidence is against the claim.

The appellant was awarded MGIB, Chapter 30, educational benefits in August 2008 at the time that she enrolled for a course of education at the Penn Foster College.  A VA Form 22-1999 Enrollment Certification for Training other than Apprenticeship or Other On-the-Job, Flight or Correspondence Training, shows the appellant was enrolled in a course of education at the Penn Foster College effective July 27, 2008 at a cost of $875.00.  The amount was based upon 17 credit hours and $875.00 for tuition and fees.

A computer printout shows the appellant was awarded Chapter 30 educational benefits in the amount of $875 in August 2008.  

A VA Form 22-1999b of April 2009 submitted by the Penn Foster College shows that the appellant was being terminated from the educational program effective February 8, 2009 due to unsatisfactory attendance, conduct or progress.  It was noted that it was unknown whether the termination was due to mitigating circumstances.  It also noted the appellant was not meeting the standards of progress and had only completed 7 credits at a cost of $278.

A computer printout of April 2009 shows the appellant's educational benefits were terminated in April 2009 effective February 8, 2009.  

In a Notice of Disagreement of May 2009, the appellant stated that that she works a full time job at times 50 hours a week and cannot go to a part-time basis as she would not be able to pay the bills.  She further stated that she spends all her time studying, working or helping around the house and only has about three hours a week of family time.  

38 U.S.C.A. § 3474 provides that the Secretary shall discontinue the educational assistance allowance of an eligible veteran if, at any time, the Secretary finds that according to the regularly prescribed standards and practices of the educational institution, the veteran's attendance, conduct, or progress is unsatisfactory.  

The specific rules with respect to the effective date of the discontinuance of VA education benefits are provided at 38 C.F.R. § 21.7135.  Therein, it is provided that if a veteran's or servicemember's progress, conduct or attendance is unsatisfactory, his or her educational assistance shall be discontinued effective the earlier of the following:  (1) the date the educational institution discontinues the veteran's or servicemember's enrollment, or (2) the date on which the veteran's or servicemember's progress, conduct or attendance becomes unsatisfactory according to the educational institution's regularly established standards of progress, conduct or attendance.  38 C.F.R. § 21.7135(l).

The evidence as delineated above is clear, the appellant had enrolled in an educational program at the Penn Foster College in July 2008 for which she was awarded Chapter 30, MGIB, benefits.  She was terminated from the program effective February 8, 2009 due to her failure to meet the standards of progress as determined by the school.  These facts are not in dispute.  Therefore, under 38 U.S.C.A. § 3474 and 38 C.F.R. § 21.7135(l) the termination of educational benefits effective February 8, 2009 was proper.  

The Board has considered the appellant's arguments as stated in the Notice of Disagreement (NOD) of May 2009 that she works a full time job, has no leisure time and only has only three hours a week of family time.  In addition, it is implied that she should be able to take as long as she determines to be necessary to complete the course work.  While the Board is has considered the appellant's arguments and situation, these are not mitigating circumstances.  The school determined that her progress was not satisfactory.  Moreover, the law is clear, the Secretary shall discontinue the educational assistance allowance of an eligible veteran if, at any time, the Secretary finds that according to the regularly prescribed standards and practices of the educational institution, the veteran's attendance, conduct, or progress is unsatisfactory.  Moreover, the Board notes that the appellant's argument in the NOD amount to and admission that she was not keeping up with her studies as determined by the school.  Rather, she seems to be disagreeing with the requirements to show progress within the program or that the school should change the standards.  Such pleadings are not a basis to continue benefits.

In sum, because the appellant was terminated from the educational program based on a certification from the school that she had unsatisfactory attendance, conduct or progress, the termination was proper.  Accordingly, her claim must be denied as a matter of law.  See Sabonisv. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The termination of educational assistance under Chapter 30, Title 38, United States Code, Montgomery GI Bill, effective February 8, 2009 is proper and the benefit sought on appeal is denied. 



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


